DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 3/10/21 was filed after the mailing date of the Non-Final Office Action on 12/14/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
3.	The current amendments made by Applicant to claims 3 and 24 to obviate the claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, presented in the previous Office Action are proper and have been entered.  These particular rejections have been withdrawn.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

6.	Claims 1-6, 8-11, 22-24, 26, 27, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cedergren et al. (U.S. 2016/0255548) (hereinafter “Cedergren”) in view of Nimbalker et al. (U.S. 2012/0163305) (hereinafter “Nimbalker”).
Regarding claim 1, Cedergren teaches wireless devices 14a, 14b (terminals) of Figure 1 that transmit signaling to RANN 11a, 11b, 11c (network devices) indicative of a current position of the wireless devices 14a, 14b as well as a performance quality metric (preset uplink sequence) of the wireless devices 14a, 14b as shown in Figure 4 and spoken of on page 3-4, paragraphs [0042]-[0043]; where the received signaling from the wireless devices 14a, 14b is used as a trigger for the RANN 11a, 11b, 11c to activate transmission of mobility pilot signals (downlink reference signals) as spoken of on page 4, paragraph [0044].
Cedergren also teaches the RANN 11a, 11b, 11c that activates transmission of mobility pilot signals (downlink reference signals) to the wireless devices 14a, 14b in at least one transmission beam in the set of transmission beams 15a – 15g in response to receiving the signaling as shown in Figure 4 and spoken of on page 4, paragraph [0044].
Cedergren does not explicitly teach “wherein the preset uplink sequence is a Physical Random Access Channel (PRACH) preamble”.
However, Nimbalker teaches a wireless system and method for communicating control signaling between base stations and user terminals where a user terminal transmits a signal to a first base station including location coordinates (position) of the user terminal, which triggers the first base station to request the UE to send a RACH 
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the PRACH signaling transmission taught in Nimbalker to the uplink signaling transmission of Cedergren in order to provide effective downlink synchronization signaling triggered via uplink signaling supported by a 4G LTE environment as spoken of on page 1, paragraph [0003], as well as page 6, paragraph [0040] of Nimbalker.
Regarding claim 2, Cedergren further teaches the RANN 11a, 11b, 11c (network devices) that transmit(s) messaging (downlink message) to wireless devices 14a, 14b instructing the wireless devices to perform measurements on at least one transmission beam (including resource information) having been activated for mobility pilot signal transmission as shown in step S106 of Figure 4 and spoken of on page 4, paragraphs [0045]-[0046], as well as report performed measurements (indicate occupied resources) on the mobility pilot signals back to the RANN 11a, 11b, 11c as spoken of on page 5, paragraph [0060].
Regarding claim 3, Cedergren further teaches the RANN 11a, 11b, 11c (network devices) that transmit(s) messaging (downlink message) to wireless devices 14a, 14b instructing the wireless devices to perform measurements (indication information for indicating terminal device) on at least one transmission beam (including resource 
Regarding claim 4, Cedergren further teaches the signaling received by the wireless device 14a, 14b including a channel quality index value of the wireless device as spoken of on page 5, paragraphs [0062]-[0063].
Regarding claim 5, Cedergren further teaches the wireless device 14a, 14b that may send its location or current position (location information) explicitly to the RANN 11a, 11b, 11c utilizing GPS coordinates as spoken of on page 4, paragraph [0042].
Regarding claim 6, Cedergren further teaches wireless devices 14a, 14b (terminals) of Figure 1 that transmit signaling to RANN 11a, 11b, 11c (network devices) indicative of a current position (location information) of the wireless devices 14a, 14b as well as a performance quality metric (preset uplink sequence) of the wireless devices 14a, 14b as shown in Figure 4 and spoken of on page 3-4, paragraphs [0042]-[0043]; where the received signaling from the wireless devices 14a, 14b is used as a trigger (determine whether to transmit) for the RANN 11a, 11b, 11c to activate transmission of mobility pilot signals (downlink reference signals) as spoken of on page 4, paragraph [0044].
Regarding claim 8, Cedergren further teaches the RANN 11a, 11b, 11c that receives signaling from a wireless device 14a, 14b that triggers the activation of mobility pilot signal transmission, where the wireless device 14a, 14b may move from position to position (trigger condition) and thus from coverage region 12a, to coverage region 12b or 12c (preset area) via handover from one RANN to another RANN as spoken of on page 2, paragraph [0034]; as well as pages 3-4, paragraphs [0042] and [0044].
9, Cedergren further teaches the RANN 11a, 11b, 11c that activates transmission of mobility pilot signals to the wireless device 14a, 14b in at least one transmission beam in the set of transmission beams 15a – 15g; as well as the RANN 11a, 11b, 11c that instructs the wireless device 14a, 14b to perform measurements on the at least one transmission beam having been activated as spoken of on page 4, paragraphs [0044]-[0045].
Regarding claim 10, Cedergren further teaches the activating of transmission of mobility pilot signals (downlink reference signals) on a condition that the received performance quality metric (of the sequence format) fulfills a location dependent performance quality criterion as spoken of on page 4, paragraph [0044].
Regarding claim 11, Cedergren teaches wireless devices 14a, 14b (terminals) of Figure 1 that transmit signaling to RANN 11a, 11b, 11c (network devices) indicative of a current position of the wireless devices 14a, 14b as well as a performance quality metric (preset uplink sequence) of the wireless devices 14a, 14b as shown in Figure 4 and spoken of on page 3-4, paragraphs [0042]-[0043]; where the received signaling from the wireless devices 14a, 14b is used as a trigger for the RANN 11a, 11b, 11c to activate transmission of mobility pilot signals (downlink reference signals) as spoken of on page 4, paragraph [0044].
Cedergren also teaches the RANN 11a, 11b, 11c that activates transmission of mobility pilot signals (downlink reference signals) to the wireless devices 14a, 14b in at least one transmission beam in the set of transmission beams 15a – 15g in response to receiving the signaling as shown in Figure 4 and spoken of on page 4, paragraph [0044].
Cedergren does not explicitly teach “wherein the preset uplink sequence is a Physical Random Access Channel (PRACH) preamble”.
However, Nimbalker teaches a wireless system and method for communicating control signaling between base stations and user terminals where a user terminal transmits a signal to a first base station including location coordinates (position) of the user terminal, which triggers the first base station to request the UE to send a RACH signal (preset uplink sequence) to a second base station, where the second base station in response transmits synchronization information including at least one pilot signal (downlink reference signal) as spoken of on page 6, paragraph [0040]; where the RACH signal may be a RACH preamble as spoken of on page 5, paragraph [0038].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the PRACH signaling transmission taught in Nimbalker to the uplink signaling transmission of Cedergren in order to provide effective downlink synchronization signaling triggered via uplink signaling supported by a 4G LTE environment as spoken of on page 1, paragraph [0003], as well as page 6, paragraph [0040] of Nimbalker.
Regarding claim 22, Cedergren teaches wireless devices 14a, 14b (terminal device) of Figure 1 that transmit signaling (via a transceiver) to RANN 11a, 11b, 11c (network devices) indicative of a current position of the wireless devices 14a, 14b as well as a performance quality metric (preset uplink sequence) of the wireless devices 14a, 14b (determined by processor and memory) as shown in Figure 4 and spoken of on page 3-4, paragraphs [0042]-[0043]; where the received signaling from the wireless devices 14a, 14b is used as a trigger for the RANN 11a, 11b, 11c to activate transmission of mobility pilot signals (downlink reference signals) as spoken of on page 4, paragraph [0044].
Cedergren also teaches the RANN 11a, 11b, 11c that activates transmission (via a transceiver) of mobility pilot signals (downlink reference signals) to the wireless devices 14a, 14b in at least one transmission beam in the set of transmission beams 15a – 15g in response to receiving the signaling as shown in Figure 4 and spoken of on page 4, paragraph [0044].
Cedergren does not explicitly teach “wherein the preset uplink sequence is a Physical Random Access Channel (PRACH) preamble”.
However, Nimbalker teaches a wireless system and method for communicating control signaling between base stations and user terminals where a user terminal transmits a signal to a first base station including location coordinates (position) of the user terminal, which triggers the first base station to request the UE to send a RACH signal (preset uplink sequence) to a second base station, where the second base station in response transmits synchronization information including at least one pilot signal (downlink reference signal) as spoken of on page 6, paragraph [0040]; where the RACH signal may be a RACH preamble as spoken of on page 5, paragraph [0038].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the PRACH signaling transmission taught in Nimbalker to the uplink signaling transmission of Cedergren in order to provide effective downlink synchronization signaling triggered via uplink signaling supported by a 4G LTE environment as spoken of on page 1, paragraph [0003], as well as page 6, paragraph [0040] of Nimbalker.
23, Cedergren further teaches the RANN 11a, 11b, 11c (network devices) that transmit(s) messaging (downlink message) to wireless devices 14a, 14b (via a transceiver) instructing the wireless devices to perform measurements on at least one transmission beam (including resource information) having been activated for mobility pilot signal transmission as shown in step S106 of Figure 4 and spoken of on page 4, paragraphs [0045]-[0046], as well as report performed measurements (indicate occupied resources) on the mobility pilot signals back to the RANN 11a, 11b, 11c as spoken of on page 5, paragraph [0060].
Regarding claim 24, Cedergren further teaches the RANN 11a, 11b, 11c (network devices) that transmit(s) messaging (downlink message) to wireless devices 14a, 14b instructing the wireless devices to perform measurements (indication information for indicating terminal device) on at least one transmission beam (including resource information) having been activated for mobility pilot signal transmission as shown in step S106 of Figure 4 and spoken of on page 4, paragraphs [0045]-[0046].
Cedergren also further teaches the signaling received by the wireless device 14a, 14b including a channel quality index value of the wireless device as spoken of on page 5, paragraphs [0062]-[0063].
Regarding claim 26, Cedergren further teaches the wireless device 14a, 14b that may send its location or current position (location information) explicitly to the RANN 11a, 11b, 11c utilizing GPS coordinates as spoken of on page 4, paragraph [0042].
Regarding claim 27, Cedergren further teaches wireless devices 14a, 14b (terminals) of Figure 1 that transmit signaling to RANN 11a, 11b, 11c (network devices) indicative of a current position (location information) of the wireless devices 14a, 14b as 
Regarding claim 29, Cedergren further teaches the RANN 11a, 11b, 11c that receives signaling from a wireless device 14a, 14b that triggers the activation of mobility pilot signal transmission, where the wireless device 14a, 14b may move from position to position (trigger condition) and thus from coverage region 12a, to coverage region 12b or 12c (preset area) via handover from one RANN to another RANN as spoken of on page 2, paragraph [0034]; as well as pages 3-4, paragraphs [0042] and [0044].
Regarding claim 30, Cedergren further teaches the RANN 11a, 11b, 11c that activates transmission of mobility pilot signals to the wireless device 14a, 14b in at least one transmission beam in the set of transmission beams 15a – 15g; as well as the RANN 11a, 11b, 11c that instructs the wireless device 14a, 14b to perform measurements on the at least one transmission beam having been activated as spoken of on page 4, paragraphs [0044]-[0045].
Regarding claim 31, Cedergren further teaches the activating of transmission of mobility pilot signals (downlink reference signals) on a condition that the received performance quality metric (of the sequence format) fulfills a location dependent performance quality criterion as spoken of on page 4, paragraph [0044].

s 7 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cedergren in view of Nimbalker and Papasakellariou (U.S. 2017/0366377).
Regarding claims 7 and 28, Cedergren in view of Nimbalker teaches claims 1 and 22 as described above.  Cedergren in view of Nimbalker does not explicitly teach “receiving, by the terminal device, the first downlink reference signal transmitted by at least one third network device at a first density; and the preset uplink sequence is specifically used for triggering the network device which receives the preset uplink sequence to transmit the first downlink reference signal at a second density, and receiving, by the terminal device, the first downlink reference signal transmitted by the at least one first network device according to the preset uplink sequence comprises:  receiving, by the terminal device, the first downlink reference signal transmitted by the at least one first network device at the second density according to the preset uplink sequence, wherein the second density is greater than the first density”.
However, Papasakellariou teaches a system and method for transmission of reference signals in a wireless communication system where a DMRS density can be adjusted per slot as spoken of on page 20, paragraphs [0226]-[0227].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the DMRS density adjustment as taught in Papasakellariou to the system of Cedergren in view of Nimbalker in order to provide a more adaptive system that can accommodate varying values of SINR while improving channel estimation accuracy as spoken of on page 20, paragraph [0227] of Papasakellariou.
Response to Arguments
8.	Applicant’s arguments with respect to amended claim(s) 1-6, 8-11, 22-24, 26, 27, and 29-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
    
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467